Citation Nr: 1144900	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-04 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for psychophysiologic gastrointestinal (GI) reaction with mild anxiety and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, and R. H.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to April 1969, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted the Veteran an evaluation of 30 percent disabling, effective November 14, 2003.  The Veteran filed and perfected an appeal seeking a higher evaluation.  

In a November 2004 rating decision, the RO increased the rating to 50 percent, effective November 14, 2003.  As this increase did not represent the maximum rating available for the condition, the Veteran's claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In May 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In July 2008, the Board remanded the claim for additional development.  In May 2009, the Board denied the claim and also remanded a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2011 memorandum decision, vacated and remanded the claim for further proceedings consistent with the decision.  During the pendency of the appeal, the RO granted TDIU and therefore this issue no longer on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 50 percent for his service-connected psychological disability.  Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Prior to adjudicating the claim, the Board finds that a retrospective medical opinion addressing the severity of the Veteran's service-connected psychophysiologic GI reaction with mild anxiety and PTSD, for the period from November 2003 to the present, would be most helpful.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  

Also, given the nature of the Veteran's disability, it is likely that he receives ongoing treatment.  However, the most recent VA treatment records are current only as of March 2010.  As there potentially are outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO should obtain VA treatment records that are dated since March 2010.  Also, in light of the possibility of outstanding treatment records, the Veteran should be afforded a contemporaneous VA examination for his psychological disability after any outstanding VA (and/or private) treatment records are associated with the claims folder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all outstanding private treatment records related to his disability.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records dated from March 2010 to the present and associate these records with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of his psychiatric symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records, send the claims file to an appropriate VA examiner for a retrospective medical opinion as to the severity of the Veteran's service-connected GI reaction with mild anxiety and PTSD, for the period from November 14, 2003 to the present.  

In discussing the severity of the disability, the examiner is asked to include a discussion of the recorded GAF scores of 40 in July 2004, and 50 in April 2006, in the larger context of the evidence indicating that GAF scores have predominantly between 51 and 60, and in the context of any additional GAF scores reported in any additional treatment records added to the file since March 2010.  

All findings, along with fully articulated medical rationale for the opinion, must be set forth in the examination report.  

4.  Then, readjudicate the claim.  The Veteran must be furnished a Supplemental Statement of the Case and given a reasonable period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

